OFFICE   OF TH,E ATTORNEY     GENERAL   OF TEXAS
                     AUSTIN
                   4


    .



.       7.


             ‘..
l




    ayrrtar       COBU~B~~OA,    an%   all       nm,ney   reoelvsd   in
    gaynwnt for advertlslng in truiapublloatlon,
    .&ioh tha Wmai8aic1a i8 luth o tizeCto aooopt
    00 LOW BB lilahadYBl'tlBl#&  i8 Mtt-PtitiOti
    ~0 relates to Jkustl    UUI ilBhlR& -11       k
    dogoaltod lath. tip0 7 al Oano ruol nnd rhall
    b44 u8d m   18 &r0by   appmsatttea t0 da-fhy
    tba ooot 0r EnId publloatlon."




        "Thu net prooeede lrsrri~11 saloa (981~ico-
    vidtidin thio :Jrotlczn flhallbe j,laoedin a
    se;iaratafund by the Kurd and my be used
    Prom t lm to timeror Befraying su0h expesw30
    as playbe mwasary    for the lnvaati$atlonOt
    and obtaining lvldmoe far vlolatlcsrs0r th0
    &W4Y~8l4JIBOf thi. .'iOt."

              In anawrrlng Uht que8ti3n,we said;
         The question of purol-AaIryartlolee  Or wear-
    ing upprrrrldeonr8 nooeazary to the looompll8h-
    netit 0s thr vorr 0r thr imptirtikast
                                        b 0~ prlearllp
    aadrawed to tha alsorrtlon 0r tb head 0r the par-
    ticular aepartttm-h.tbA108Sthere ia th galpablo
    EUX? arbitmrp  abuse of dlaroxw%l;in,
                                        the dwlrlon
    of the departmnt imad ahoulQ not bo sot afaida.
    Th8 tMt Of th8 VtiiaitY Of BWh pUrah~O8 18
    wne timr they an naumabably rmoe0oary to OrrBOt
    the       i;tate’a   gurposoe;     ,     .   .*
         But *o IIOtB rmm   the oojiy or tba propoeed agree-
mat with the Awlit birmu~ of CIrouJatiunatout the per
dior ohug0 nrarma to in your lrttor        is a ahugo ror rho
lOr*IoOB oi UI WAdIt@X t0 &it       thO b00kO 0S th8 pUbllO~-
Wsn with 8 vlmw to Qat8rPSrlny lxootl~ Itm paI& oirmulil-
ticin. YUfthB&&do-t      Of priV8t.   PUditSSN i8 lpOoiiiOdly
prohibi006 by Sub-8ooUoP    l8 0r the gosauol rldu to 88lb
4ppoprIatlcm         in the r0n0vrlng iangwgr:

           R#~~o Or tho approprlarionn h~rela ma60 &all
     be    Uwi ror ths purporo 0r O~~ployIlrgany rit78, oar-
     poratlon or pwoon lxe*ptlag persons ragular4 end
     OWtitNAW#ly    W#O-6    by the St&t0 dBiWtMOnt8,      to
     BbUiit th8 lxpnalt~oa    or roocwle ad' my doput-
     smnt,  board,  bureau, ix InOtltutI~oi pmvld86, bow-
     lVBX, thvt ir, in the jut-t       or tb ofrlmar,otti-
     oor6 or d8partmzS8 abarge br lnw 'with diObu8i~
     tho ap~roprirtf.ons hOrOin md8, On audit lo nee6waryr
     kattajqdiO8tion SOS 8wh Wit      Ohal. bO Jr'28 to the
     btato Aw,iltorroquO8tl~ that lruoh w&It bo amOo; end
     in th. eV6&i th0 Stat6   Auditor  8hal.l QOt, tIh hi8 jud($-
     BOLLt, hW0 l8ik b 1 l   8
                             ufri6irttt ii&U t0 W&B     th0 tW8-
     8SOtU-y     dit,         tbtt   tb    OmOU,          t#iiOOrS     w    dBp8R%-
     aotttahaving ohup   oi dirbuminl; rJ1 lppr0prIa8Iaru
     arm a~thorisod to dlmottha &aptrollar   to baaalar
     In Amp 8u1 ~4 ePd to tha lpprsprlatlon for tha
     stat8 Audltor'o oir108 boroln mild8 tho amount *hioh
     In t&o juayppsntor mild otfioor la nOoo8sory ior the
     purposs 0r making staid audit."

            It   18,    mororaro,         our   opinlua     that     th8   pro   08od    00n-
traot ~fth ths Audit Byroad of OIroulatfoa8 Is pro h! bitad                               by
law.


            XIIULBWBr SO p%W lOOMd ~U888lCMl,
                                            it la obu opinion
that thb     MaLit       6t    PIOOOBs~~y,      CaWMblO          Bad   OU8tgpUr         to88
     i   ’
.”




             or oompuAa~t&.Jl
                           upon a proentags                 baris for ths prooure-
             pvnt a3 adrortlrl~         for    your publioati3n 148 within   ttu
             dirontioa   of tJis      ha.,     7lah and Oyster Camaiertm.


                       *o es       returalng     horouita   the oopy UCoh0   prct-
             ~OOOtaooatnot rubalttoawith 7our lettrr.


                                                   ~0~4 very trul7,